Citation Nr: 1222792	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-29 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the cervical spine, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for gastroesophageal reflux disease, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for a right shoulder disability, currently rated 20 percent disabling.

4.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right upper extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1983, from July 2004 to October 2005 and from April 2006 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied increased ratings for degenerative disc disease of the cervical spine, gastroesophageal reflux disease, and a right shoulder disability; and a June 2011 rating decision that granted service connection for radiculopathy of the right upper extremity and assigned a 20 percent rating.  

In a November 2010 rating decision, the RO granted a temporary total rating for degenerative disc disease of the cervical spine based on a period of convalescence from June 14, 2010 to September 30, 2010.  The 20 percent rating was continued from October 1, 2010.  

Additional evidence was associated with the Veteran's claims file after the June 2011 supplemental statement of the case.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2011.  At the hearing, he submitted a waiver of RO review of the additional evidence associated with his file in accordance with 38 C.F.R. § 20.1304 (2011).  A transcript of the proceeding is in the file.  

The issues of entitlement to an increased rating for a right shoulder disability, entitlement to an initial rating in excess of 20 percent for radiculopathy of the right upper extremity, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the cervical spine disability has been manifested by complaints of pain and limitation of motion compatible with forward flexion to 15 degrees; with an absence of muscle spasm or guarding severe enough to result in an abnormal gait, abnormal spinal contour or abnormal kyphosis.  

2.  The evidence does not show that the Veteran has been prescribed bed rest by a physician due to his cervical spine disability (other than for convalescence post-surgery from June 14, 2010 through September 30, 2010 for which a temporary total rating has already been assigned).  

3.  The Veteran's gastroesophageal reflux disease is manifested by intermittent complaints of nausea, stomach pain, gas, and regurgitation; his weight is stable and he is not anemic.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).  

2.  The criteria for a rating in excess of 10 percent for gastroesophageal reflux disease have not been met during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7346 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In an October 2009 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claims for increased ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, the need to advise VA of, or submit any further medical evidence relevant to, the claim, and how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiency that requires corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment records, VA examination reports, and the Veteran's statements and personal hearing testimony provided before the undersigned via videoconference technique in November 2011.  

The relevant VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, a review of the examination reports shows that the criteria needed to evaluate the Veteran's service-connected disabilities were addressed and included in the findings.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2011).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Degenerative Disc Disease of the Cervical Spine

The Veteran's cervical spine degenerative disease is currently rated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71, Diagnostic Codes 5235 - 5243 (2011).  Under these relevant provisions, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent.  A 20 percent evaluation is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted when there is forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a (2011).   

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis).

For the purpose of rating disability from arthritis, multiple involvements of the cervical vertebrae are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f) (2011).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concern the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2011); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The normal range of motion of the cervical spine is extension and flexion to 45 degrees; lateral flexion to 45 degrees, bilaterally; and rotation to 80 degrees, bilaterally.  38 C.F.R. § 4.71, Plate V (2011).  Total range of motion in all planes equals 340 degrees.  

Based on the evidence of record, the Board finds that the Veteran's degenerative disc disease of the cervical spine warrants a 30 percent rating, but no higher.  The Veteran's cervical spine disability has required two surgical procedures - one in 2002 and another in 2010.  Upon VA examination in April 2011, the Veteran's forward flexion of the cervical spine was limited to 25 degrees, which clearly meets the criteria outlined for a 20 percent rating.  When taking into account the Veteran's complaints of pain and reports of functional impairment in accordance with the Court's holding in DeLuca, supra, and 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's impairment is compatible with limitation of forward flexion to 15 degrees.  Hence, a 30 percent rating may be assigned.  

The medical reports on file do not contain a diagnosis of ankylosis of the cervical spine.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In the absence of ankylosis, the Board may not rate his service-connected disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, a higher evaluation is not warranted for the Veteran's service-connected cervical spine disability due to ankylosis.  There is also no indication that the Veteran has been prescribed bed rest by a physician for his cervical spine disability as a result of incapacitating episodes (other than after his June 2010 surgery - for which a temporary total rating based on a period of convalescence has already been awarded).  Hence, a higher rating based on intervertebral disc syndrome with incapacitating episodes is also not warranted during the remainder of the appeal period.  

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  There is no competent credible evidence of record that the Veteran has symptoms of his cervical spine disability that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

Gastroesophageal Reflux Disease

The Veteran's gastroesophageal reflux disease is currently rated 10 percent disabling, by analogy, under Diagnostic Code 7346 for a hiatal hernia.  This diagnostic code provides that a 10 percent rating is warranted if two or more of the symptoms required for a 30 percent rating are present but of less severity.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).  

While the evidence of record demonstrates that the Veteran continues to report intermittent symptoms of gastroesophageal reflux disease, including mild epigastric pain, nausea, burping, regurgitation, and heartburn, the evidence does not show that he has dysphagia or substernal, arm, or shoulder pain (due to the gastroesophageal reflux disease), and there is no indication that the disability is productive of considerable impairment of health as required to warrant the next higher 30 percent rating.  Upon VA examination in November 2009, the Veteran was found to be well nourished and there were no signs on anemia.  Additionally, he denied dysphagia, vomiting, hematemesis, and melena; and there was no history of dilatation or hospitalization for the disability.  Outpatient treatment records show that the disability is controlled with Xantac or Tums.  Therefore, the Board finds that the Veteran has not met the criteria for a 30 percent rating pursuant to Diagnostic Code 7346 at any time during the rating period on appeal.  

In reaching its decision, the Board has considered the Veteran's statements regarding the disability, as well as the medical evidence in his file.  The Board finds that he is competent to report his symptoms.  However, here, the clinical evidence pertaining to the Veteran's gastroesophageal reflux disease is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the symptoms, pain and functional impairment reported have been appropriately considered in assigning the current rating consistent with the documented symptoms.  Specifically, the clinical reports in the file do not mention arm or substernal chest pain at any time when he was discussing his gastrointestinal maladies.  Moreover, the clinical evidence simply does not show that the Veteran's gastroesophageal reflux disease is productive of considerable impairment in health as required to warrant a 30 percent rating.  The Veteran's weight is stable and he has no anemia.  Finally, to the extent that he may argue or suggest that his reported symptoms, or the clinical data, supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  There is no competent credible evidence of record that the Veteran has symptoms of his gastroesophageal reflux disease which are not considered in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for gastroesophageal reflux disease must be denied.  38 U.S.C.A. § 5107(b); Alemany, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A 30 percent rating for degenerative disc disease of the cervical spine is granted subject to the regulations governing the payment of monetary awards.  

An increased rating for gastroesophageal reflux disease is denied.


REMAND

At the November 2011 videoconference hearing, the Veteran testified that he was told that he needed shoulder surgery, but that his neck disability was worse so treatment for his shoulder disability was delayed until his neck surgery was completed.  His neck surgery was completed in June 2010, approximately two years ago.  Additionally, he was currently participating in physical therapy for his right shoulder before his physicians made the final decision to schedule him for surgery.  Since it appears that there are outstanding records pertaining to the Veteran's right shoulder disability and right upper extremity radiculopathy, i.e., the physical therapy reports, and the record reflects that surgery may have been scheduled, the Board finds that additional development is necessary.  

Additionally, in written statements as well as at his November 2011 videoconference hearing, the Veteran reported that he had to retire due to his service-connected disabilities.  The Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a total disability rating based on individual unemployability due to service-connected disability is based has already been found to be service connected, as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  As the RO has not yet considered whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disability, the issue must be remanded, rather than referred, to the RO for consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his right shoulder disability and right upper extremity radiculopathy since September 2011.  After securing the necessary release, the RO should obtain these records, including physical therapy records and any surgical reports if surgery has been performed.  

2.  The RO should request a copy of all records pertaining to the Veteran's retirement from the Turbeville Correctional Institution, including any claims for workers' compensation benefits due to on-the-job injuries.  


3.  The RO should ascertain whether the Veteran has filed a claim for disability compensation with the Social Security Administration.  If such claim has been filed, records related to the claim should be obtained and associated with the file.  

4.  Following completion of the above, if the Veteran has undergone right shoulder surgery, the RO should schedule him for a VA examination to ascertain the current severity of his right shoulder disability and radiculopathy of the right upper extremity.  The examiner must review the entire claims file in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  The examiner should specifically discuss the clinical manifestations of each disability, describe the extent of any functional impairment discerned during the evaluation, and report the Veteran's range of motion in all planes.  The examiner should also comment on whether there is any additional lost range of motion resulting from pain, fatigue on repetitive use, weakness, or other manifestation of functional loss as required by DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

5.  After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the claims for entitlement to increased ratings for a right shoulder disability and radiculopathy of the right upper extremity.  If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

6.  The RO must provide the Veteran with a letter satisfying VA's duties under VCAA to notify and assist the Veteran in substantiating the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability, to include consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

7.  After affording an appropriate period to respond to the VCAA notice, the RO should schedule the Veteran for an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether it is at least as likely as not the Veteran's service-connected disabilities alone, considered in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  

8.  The RO must then adjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  (In this regard, the Board observes that all pending increased rating claims should be decided prior to the issuance of a determination on the matter.)  If the claim is denied, the Veteran and his representative must be provided a statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


